AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Middle District
                                                       __________       of Pennsylvania
                                                                  District  of __________

                   United States of America                                    )
                              v.                                               )       Case No. 1:21-MJ-008
                                                                               )
                          Barton Shively                                       )       Charging District:          District of Columbia
                              Defendant                                        )       Charging District’s Case No. 21-MJ-0106


                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: U.S. District Court - District of Columbia                                      Courtroom No.: Appear by Video as Directed
         333 Constitution Ave, N.W., Rm 1225
         Washington, DC 20001                                                          Date and Time:

        The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:            01/19/2021                                                                            s/ Martin C. Carlson
                                                                                                           Judge’s signature

                                                                                   Martin C. Carlson, United States Magistrate Judge
                                                                                                        Printed name and title
